Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 5/23/22 has been entered. Claims 1, 5-7, 13, and 31-33 are currently pending, claims 2-4, 8-12 and 14-30 were cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 13, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “air and water barrier sheet” in claim 1 renders the claim indefinite. The term “air and water barrier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Within the phrase “air and water barrier’ here is an absence of particular properties / conditions (mode of impingement,  threshold degree of obstruction, etc) requisite to properly identify if a sheet material is or is not an air and water barrier.  Further considering applicant’s specification the sheet is further described as being vapor permeable, thus suggesting that air too must be permeable to at least some degree.  For purposes of examination “air and water barrier sheet” will be interpreted as at least inclusive of any sheet providing any degree of obstruction to the movement of air and water. 
The examiner notes that claim 33 further specifies water and air resistance values per explicit industry standards thus it has been excluded from this rejection.  The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler et al (US 3,155,540; hereafter Loeffler) in view of Smeenk et al (WO2011/159276; hereafter Smeenk), Fox (US patent 4,369,640; hereafter Fox) and Mackay et al (US 6,953,510; hereafter Mackay)
Claim 1:  Loeffler teaches a method of applying a coating material to a substrate (See, for example, col 1 lines 10-14, Fig 1), comprising: 
Wherein the substrate comprises an air and water barrier (see, for example, col 1 lines 49-col 2 lines 5; Loeffler teaches wherein its coating process allows tailoring of breathability and improved finish of a wide variety of patterns and designs and wherein a wide variety of fabrics / sheets can be used, when considering the flow of air or water through a volume of empty space vs the flow through such fabric, the examiner asserts that the imposition of the substrate would assert some degree of obstruction to such directed flow at the very least attributable to it serving as a physical barrier through which these fluids are attempting to pass through).
providing a distribution manifold having a cavity (44) and a plurality of dispensing outlets (56) in fluid communication with the cavity (See, for example, Fig 1, 6 and 9, col 3 lines 28-42); 
providing a second distribution manifold having a second cavity (adjacent 44) and a plurality of dispensing outlets (56) in fluid communication with the cavity (See, for example, Fig 1, 6 and 9, col 3 lines 28-42); 
creating relative motion between a substrate (W) and the first and second dispensing outlets in a first direction (moving web travels continuously under outlets in web feed direction) (See, for example, Fig 1-2, and col 2 lines 31-47);
and dispensing a first and second coating material from the first and second dispensing outlets while simultaneously translating (reciprocating)  the first plurality of dispensing outlets in a second direction perpendicular to the first direction (laterally to the moving web W) (see, for example, Fig 11-12, and col 3 line 68-75).
Loeffler does not explicitly teach the first and second plurality of dispensing outlets is a plurality of first and second needle tubes in fluid communication with the cavity. Like Loeffler, Smeenk teaches a coating method that provides for creation of stripes or strips of coating material on a substrate (See, for example, pg 9 lines 20-22).  Smeenk teaches providing a distribution manifold (22) having a cavity (60) and a plurality of dispensing outlets comprised of a plurality of needle tubes (26) in fluid communication with the cavity, wherein each of the plurality of needle tubes comprises a dispensing outlet positioned distal from and in fluid communication with the distribution manifold (See, for example, Fig 1, and 4, abstract, pg 7 lines 16-25).  Smeenk further teaches that the incorporation of such a manifold and needle tube cartridge system provides for improved coating uniformity and minimally diverging streams of coating material from the tips as well as improved tailorability and rapid reconfiguration of coating processes to accommodate changes to the coating distribution or coating material (such a compositing, viscosity, or properties) more quickly (See, for example, pg 2 lines 1-14, pg 4 lines 20-32, pg 9 lines 1-9).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a distribution manifold having a cavity and a plurality of dispensing outlets comprised of a plurality of needle tubes in fluid communication with the cavity as it would predictably allow for the generation of striped coating while providing improved coating uniformity, tailorability, and rapid reconfiguration of coating processes to accommodate changes to the coating distribution or coating material more quickly.
Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube (See, for example, Fig 1, pg 5 lines 1-10). But Loeffler in view of Smeenk does not explicitly teach wherein the translating of the first plurality of needle tubes is accomplished by translating the alignment bar wherein the first distribution manifold and the second distribution manifold are stationary.  Fox teaches a method of applying patterned coatings dispensed from a plurality of linear arrays of tubes aligned on separate alignment bars and connected to a plurality of distribution manifolds (see, for example, Fig 1,2, and 5, and rejection of claim 1 over Fox in view of Smeenk above).  Fox further teaches wherein translating the first plurality of tubes is accomplished by translating an alignment bar (79) positioned to secure a relative spacing between each tube of the first plurality of needle tubes (See, for example, Fig 1, 2, and 5, and col 5 line 60-col 6 line 18, and col 7 lines 15-32); and further wherein the first distribution manifold and the second distribution manifold are stationary during such reciprocation to predictably dispense the requisite patterned coating (see, for example, Fig 1, 2, and 5, and col 5 line 60-col 6 line 18, and col 7 lines 15-32 wherein the reciprocating movement is only applied to the dispensing ends of the tubes via the nozzle bar 79, the manifolds (129/128) are not similarly reciprocated).   As both Fox and Loeffler in view of Smeenk are directed to methods of dispensing a coating material to substrate from a plurality of reciprocating arrayed tubes, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated rearrangement of the reciprocation means to reciprocate only the alignment bar securing the position of the needle tubes as such a configuration would predictably result in a controllable, tailorable reciprocation of the dispensing tubes to achieve the desired pattern and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 950); further since, one of ordinary skilled in the art would appreciate that such a rearrangement would reduce the number and weight of components actually being reciprocated, thus lending to reduction of the size/ scale of the motor and supporting structure needed to achieve reciprocation.  
Loeffler further teaches wherein translating the first plurality of outlets (needle tubes by combination) is in an oscillatory fashion (reciprocating, further sinusoidally) (See, for example, Fig 11-12, and col 3 line 68-col 4 line 3). Loeffler further teaches wherein the second coating material can form a pattern on the substrate of lines parallel to the longitudinal edges of the substrate (See, for example, Fig 10,col 4 lines 5-20 and col 5 lines 25-35, wherein the degree of oscillation can be controlled to zero).  Loeffler further teaches operation of each assemblies oscillation is separately controlled and wherein coating free zones completely surrounded by first and second coating materials are formed on the substrate (see, for example, Fig 12, col 4 lines 10-38, col 5 lines 44-58; such as zones surrounded by coating materials extruded from extruder 2 and extruder 3 wherein extruder 3 is taught it can possess a lesser degree of oscillation than extruder 2).  Loeffler further teaches that its method allows for the generation of a multiplicity of novel and unusual designs and further with tailorable degree of permeability attributed to the formation of coating free zones (See, for example, col 1 lines 49-60).  Loeffler does not explicitly teach a singular embodiment wherein the second coating material forms a pattern of lines parallel as claimed in conjunction with the claimed first oscillating pattern, but the system and teaching of Loeffler is capable of achieving such a pattern as it is essentially a hybrid combination of Figures 10 and 11 (where one discharge assembly operates under conditions of Fig 10 and another operates under conditions of Fig 11), or alternatively as it is an optimization of Fig 12 of Loeffler wherein the “lesser degree of oscillation” of extruder 3 is simply set to zero (See, for example, col 5 lines 25-58).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the particular claimed patterned coatings since the prior arts systems’ discharge assemblies are readily capable of achieving such a pattern (first and second discharge assemblies are separately controlled and can separately be operated at different degrees of oscillation) and the particular pattern formed would be result effective / optimizable as it provides for particular aesthetic and / or degree of permeability, since it is held that particular configuration / shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence that the particular configuration was significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B; and since matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431.
Loeffler further teaches wherein its coating process allows tailoring of breathability and improved finish of a wide variety of patterns and designs (See, for example, col 2 lines 1-6 and 40-48). Loeffler further teaches wherein the coating material is inclusive of any natural or synthetic polymeric materials, but it does not explicitly recite the first and second coating materials as adhesives.  Mackay teaches a method of preparing breathable films including coated breathable films.  (See, for example, abstract, col 2 lines 20- col 3 lines 8).  Mackay teaches wherein such breathable films are conventionally used in the art in a variety of applications (such as for diapers, adult incontinence devices, surgical garments, feminine hygiene articles, housewrap composites, protective apparel, roofing materials and the like), commonly receiving adhesives applied thereto in the ultimate construction of such articles while still maintaining their breathability (see, for example, col 2 lines 20-59).   As both Loeffler and Mackay are directed to breathable patterned coated films it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated adhesives as the first and second coating materials as such a polymeric coating material is known and desired in the art for predictably providing functional breathable film applications,  and as they would predictably allow attachment of such substrates to a variety of surfaces. 
Claim 5: Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube, and further wherein the relative spacing is substantially uniform (See, for example, Fig 1, pg 5 lines 1-10). 
Claim 6: Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube (See, for example, Fig 1, pg 5 lines 1-10).  Smeenk further teaches wherein the needle cartridge is modifiable and intended to allow for removal of needle tubes and alteration of spacings there between to achieve desired coating properties including stripes (see, for example, pg 5 lines 1-10, pg 9 lines 20-22).  Loeffler too has taught the tailorability and desire to achieve various designed coatings, wherein the spacing between the discrete streams can be predetermined and further changed by the operator to achieve the desired aesthetic or function (see, for example, col 3 lines 6-12, and col 5 lines 25-58).  Additionally / alternatively it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a relative spacing that is substantially non-uniform as it would predictably provide for expanded options / tailorability in coating designs produced, additionally matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431. 
Claim 7: Smeenk further teaches wherein the first distribution manifold may be separated into a manifold chamber containing the first cavity, and a removable cartridge having the first plurality of needle tubes (See, for example, abstract, pg 4 lines 20-32). 
Claim 13: Refer to the rejection of claim 1 above wherein by combination the coating materials are adhesives.  Loeffler further teaches wherein the first and second coating materials are different (see, for example, col 4 lines 44-49). 

Claims 1, 5-7, 13, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Couturier (US 2011/0274865; hereafter Couturier) in view of Porter et al (US 5,895,301; hereafter Porter), Loeffler et al (US 3,155,540; hereafter Loeffler), Smeenk et al (WO2011/159276; hereafter Smeenk) and Fox (US patent 4,369,640; hereafter Fox).
Claim 1:  Couturier teaches a method of applying a coating material to a substrate (See, for example, [0013]), comprising: 
Wherein the substrate comprises an air and water barrier (see, for example, [0012-14]; 
Couturier further teaches wherein partial coatings of adhesive should be applied to the barrier substrate to ensure sufficient vapor permeability, it is silent as to a particular apparatus / mode for achieving such partial application, but explicitly directs the reader to Porter (see, for example, [0013]).  Porter teaches a method of preparing a moisture barrier and further teaches wherein partial coating of adhesive is inclusive of cross undulating / zig-zag type application (See, for example, Fig 6 col 5 lines 288-50).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated cross undulating application of adhesive into the method of Couturier as Couturier has explicitly directed the reader to such known partial application methods such as Porter and as such a design would predictably achieve the result of ensuring adequate permeability.  
Porter is silent as to a predictably means to apply such cross undulating application.
Loeffler teaches a method of applying a coating material to a substrate (See, for example, col 1 lines 10-14, Fig 1), comprising: 
Loeffler teaches wherein its coating process allows tailoring of permeability of the finished product via application of polymeric coatings to only portions of the sheet substrate via discrete streams (See, for example, col 1 lines 49-col 2 line 6).  Loeffler further has taught wherein applied patterning is inclusive of cross undulating patterns (See, for example, Fig 12, col 5 lines 25-58).  Loeffler further teaches providing a distribution manifold having a cavity (44) and a plurality of dispensing outlets (56) in fluid communication with the cavity (See, for example, Fig 1, 6 and 9, col 3 lines 28-42); and  providing a second distribution manifold having a second cavity (adjacent 44) and a plurality of dispensing outlets (56) in fluid communication with the cavity (See, for example, Fig 1, 6 and 9, col 3 lines 28-42);  creating relative motion between a substrate (W) and the first and second dispensing outlets in a first direction (moving web travels continuously under outlets in web feed direction) (See, for example, Fig 1-2, and col 2 lines 31-47); and dispensing a first and second coating material from the first and second dispensing outlets while simultaneously translating (reciprocating)  the first plurality of dispensing outlets in a second direction perpendicular to the first direction (laterally to the moving web W) (see, for example, Fig 11-12, and col 3 line 68-75).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the means of application described above as such content would provide for a predictable apparatus and method of applying the desired partial adhesive coating with the benefit of further tailorable permeability, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Loeffler does not explicitly teach the first and second plurality of dispensing outlets is a plurality of first and second needle tubes in fluid communication with the cavity. Like Loeffler, Smeenk teaches a coating method that provides for creation of stripes or strips of coating material on a substrate (See, for example, pg 9 lines 20-22).  Smeenk teaches providing a distribution manifold (22) having a cavity (60) and a plurality of dispensing outlets comprised of a plurality of needle tubes (26) in fluid communication with the cavity, wherein each of the plurality of needle tubes comprises a dispensing outlet positioned distal from and in fluid communication with the distribution manifold (See, for example, Fig 1, and 4, abstract, pg 7 lines 16-25).  Smeenk further teaches that the incorporation of such a manifold and needle tube cartridge system provides for improved coating uniformity and minimally diverging streams of coating material from the tips as well as improved tailorability and rapid reconfiguration of coating processes to accommodate changes to the coating distribution or coating material (such a compositing, viscosity, or properties) more quickly (See, for example, pg 2 lines 1-14, pg 4 lines 20-32, pg 9 lines 1-9).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a distribution manifold having a cavity and a plurality of dispensing outlets comprised of a plurality of needle tubes in fluid communication with the cavity as it would predictably allow for the generation of striped coating while providing improved coating uniformity, tailorability, and rapid reconfiguration of coating processes to accommodate changes to the coating distribution or coating material more quickly.
Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube (See, for example, Fig 1, pg 5 lines 1-10). But Smeenk does not explicitly teach wherein the translating of the first plurality of needle tubes is accomplished by translating the alignment bar wherein the first distribution manifold and the second distribution manifold are stationary.  Fox teaches a method of applying patterned coatings dispensed from a plurality of linear arrays of tubes aligned on separate alignment bars and connected to a plurality of distribution manifolds (see, for example, Fig 1,2, and 5, and rejection of claim 1 over Fox in view of Smeenk above).  Fox further teaches wherein translating the first plurality of tubes is accomplished by translating an alignment bar (79) positioned to secure a relative spacing between each tube of the first plurality of needle tubes (See, for example, Fig 1, 2, and 5, and col 5 line 60-col 6 line 18, and col 7 lines 15-32); and further wherein the first distribution manifold and the second distribution manifold are stationary during such reciprocation to predictably dispense the requisite patterned coating (see, for example, Fig 1, 2, and 5, and col 5 line 60-col 6 line 18, and col 7 lines 15-32 wherein the reciprocating movement is only applied to the dispensing ends of the tubes via the nozzle bar 79, the manifolds (129/128) are not similarly reciprocated).   As both Fox and Couturier in view of Porter,  Loeffler, and Smeenk are directed to methods of dispensing a coating material to substrate from a plurality of reciprocating arrayed tubes, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated rearrangement of the reciprocation means to reciprocate only the alignment bar securing the position of the needle tubes as such a configuration would predictably result in a controllable, tailorable reciprocation of the dispensing tubes to achieve the desired pattern and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 950); further since, one of ordinary skilled in the art would appreciate that such a rearrangement would reduce the number and weight of components actually being reciprocated, thus lending to reduction of the size/ scale of the motor and supporting structure needed to achieve reciprocation.  
Loeffler further teaches wherein translating the first plurality of outlets (needle tubes by combination) is in an oscillatory fashion (reciprocating, further sinusoidally) (See, for example, Fig 11-12, and col 3 line 68-col 4 line 3). Loeffler further teaches wherein the second coating material can form a pattern on the substrate of lines parallel to the longitudinal edges of the substrate (See, for example, Fig 10,col 4 lines 5-20 and col 5 lines 25-35, wherein the degree of oscillation can be controlled to zero).  Loeffler further teaches operation of each assemblies oscillation is separately controlled and wherein coating free zones completely surrounded by first and second coating materials are formed on the substrate (see, for example, Fig 12, col 4 lines 10-38, col 5 lines 44-58; such as zones surrounded by coating materials extruded from extruder 2 and extruder 3 wherein extruder 3 is taught it can possess a lesser degree of oscillation than extruder 2).  Loeffler further teaches that its method allows for the generation of a multiplicity of novel and unusual designs and further with tailorable degree of permeability attributed to the formation of coating free zones (See, for example, col 1 lines 49-60).  Loeffler does not explicitly teach a singular embodiment wherein the second coating material forms a pattern of lines parallel as claimed in conjunction with the claimed first oscillating pattern, but the system and teaching of Loeffler is capable of achieving such a pattern as it is essentially a hybrid combination of Figures 10 and 11 (where one discharge assembly operates under conditions of Fig 10 and another operates under conditions of Fig 11), or alternatively as it is an optimization of Fig 12 of Loeffler wherein the “lesser degree of oscillation” of extruder 3 is simply set to zero (See, for example, col 5 lines 25-58).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the particular claimed patterned coatings since the prior arts systems’ discharge assemblies are readily capable of achieving such a pattern (first and second discharge assemblies are separately controlled and can separately be operated at different degrees of oscillation) and the particular pattern formed would be result effective / optimizable as it provides for particular aesthetic and / or degree of permeability, since it is held that particular configuration / shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence that the particular configuration was significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B; and since matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431.
By combination (see above), Loeffler has taught the application of coatings from two  distribution manifolds, designated herein as first and second coating materials). Primary reference Couturier has taught wherein the only applied materials are adhesives (see above).  Thus by combination the first and second coating materials are adhesives.  
Claim 5: Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube, and further wherein the relative spacing is substantially uniform (See, for example, Fig 1, pg 5 lines 1-10). 
Claim 6: Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube (See, for example, Fig 1, pg 5 lines 1-10).  Smeenk further teaches wherein the needle cartridge is modifiable and intended to allow for removal of needle tubes and alteration of spacings there between to achieve desired coating properties including stripes (see, for example, pg 5 lines 1-10, pg 9 lines 20-22).  Loeffler too has taught the tailorability and desire to achieve various designed coatings, wherein the spacing between the discrete streams can be predetermined and further changed by the operator to achieve the desired aesthetic or function (see, for example, col 3 lines 6-12, and col 5 lines 25-58).  Additionally / alternatively it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a relative spacing that is substantially non-uniform as it would predictably provide for expanded options / tailorability in coating designs produced, additionally matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431. 
Claim 7: Smeenk further teaches wherein the first distribution manifold may be separated into a manifold chamber containing the first cavity, and a removable cartridge having the first plurality of needle tubes (See, for example, abstract, pg 4 lines 20-32). 
Claim 13: Refer to the rejection of claim 1 above wherein by combination the coating materials are adhesives.  Loeffler further teaches wherein the first and second coating materials are different to aid optimization and process control (see, for example, col 4 lines 44-49). 
Claim 33 Couturier further teaches wherein the air and water barrier sheet includes water and air resistance barriers as defined by AC 38 (ICC-ES) and ASTM E 2179 (See, for example, [0012-0015] and claims). 

Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couturier in view of Porter, Loeffler, Smeenk, and Fox as applied to claim 1 above, and further in view of Porter (US 2004/0214489; hereafter Porter489).
Claim 31: Couturier in view of Porter, Loeffler, Smeenk, and Fox teach the method of claim 1 above, to forming a vapor permeable water /air barrier membrane from nonwoven polymeric, such as polyolefin, sheeting for building wrap (See, for example, [0003-0005], [0011]).  But they do not explicitly teach wherein the barrier sheet comprise a polyester non-woven sheet.  Porter489 is similarly directed to forming a vapor permeable water / air barrier membrane from nonwoven polymer sheeting for building wraps (See, for example, abstract, [0010]).  In addition to polyolefin, such as polyethylene, Porter489 teaches the predictably and even the preference for polyester non-woven sheeting in place of, or in combination with polyolefin, for such membranes to achieve improved properties such lighter weight, strength, vapor permeability, water and tear resistance (See, for example, [0012], [0036], [0043-45], [0049-0054]).  As both Porter489 and Couturier are directed to forming a vapor permeable water / air barrier membrane from nonwoven polymer sheeting for building wraps, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the air and water barrier sheet comprise a polyester non-woven sheet as such a material sheet is conventional in art in place or in combination with polyolefin to predictably provide for such membranes to achieve improved properties such lighter weight, strength, vapor permeability, water and tear resistance, since (additionally  / alternatively) where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967), and since (additionally / alternatively) “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Claim 32: Porter489 further teaches wherein the layers or materials of the membrane can further be coated with additional compositions to enhance various properties such as fire retardance, water resistance, adhesives, hydrophilicity / hydrophobicity, and further wherein the coatings are polymeric (See, for example, [0047-0055]).

Response to Arguments
Applicant’s amendments / arguments filed 5/23/22 that the references do not teach the newly added limitations to claim 1 are unconvincing.  The examiner notes that Applicant’s amendments to claim 1 have rendered the claim indefinite (see 35 USC 112 rejection above), and per the examiners interpretation of the “air and water barrier”  applied to claims 1, 5-7, and 13 the rejections of these claims via 35 USC 103 over Loeffler in view of Smeenk, Fox and Mackay are still apt as described in the rejection above.  
Applicant’s arguments that the references do not teach the newly added limitations (such as those of claim 1 when further considering new claims 31-33)  are unconvincing in view of newly-applied prior art: Couturier, Porter and Porter489, as discussed in the rejections above.




As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712